          Case 1:19-cv-07233-CM Document 60 Filed 09/27/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

J M SMITH CORPORATION d/b/a,
SMITH DRUG COMPANY, on behalf of itself and all
others similarly situated,
                           Plaintiff,
              v.                                                      Case No. 19-cv-07233


ASTRAZENECA PHARMACEUTICALS L.P.;
ASTRAZENECA L.P.; ASTRAZENECA UK LIMITED;
HANDA PHARMACEUTICALS, LLC; and PAR
PHARMACEUTICAL, INC.,
                             Defendants.

     MOTION FOR APPOINTMENT OF GARWIN GERSTEIN & FISHER LLP AS
                       INTERIM LEAD COUNSEL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 23(g),

Plaintiff J M Smith Corporation d/b/a Smith Drug Company (“Smith Drug” ) respectfully moves

this Court for the appointment of Garwin Gerstein & Fisher LLP (“Garwin” ) as lead counsel in the

above-captioned litigation. In support of this motion, and contemporaneously herewith, Smith

Drug submits the accompanying:

           A. Memorandum of Law;

           B. Declaration of Kimberly Hennings annexing Exhibit 1 (the Garwin firm resume);
              and

           C. Proposed Order
         Case 1:19-cv-07233-CM Document 60 Filed 09/27/19 Page 2 of 3




Dated: September 27, 2019                       Respectfully submitted,

                                                /s/ K imberly M .H ennings

 Stuart E. Des Roches                           Bruce E. Gerstein
 Andrew W. Kelly                                Joseph Opper
 Odom & Des Roches, LLC                         Kimberly M. Hennings
 650 Poydras Street, Suite 2020                 Dan Litvin
 New Orleans, LA 70130                          Garwin Gerstein & Fisher LLP
 Tel: (504) 522-0077                            88 Pine Street, 10th Floor
 stuart@odrlaw.com                              New York, NY 10005
 akelly@odrlaw.com                              Tel: (212) 398-0055
                                                bgerstein@garwingerstein.com
                                                jopper@garwingerstein.com
                                                khennings@garwingerstein.com
                                                dlitvin@garwingerstein.com

 Russell A. Chorush                             Susan C. Segura
 Heim Payne & Chorush, LLP                      David C. Raphael, Jr.
 1111 Bagby, Suite 2100                         Erin R. Leger
 Houston, TX 77002                              Smith Segura Raphael & Leger LLP
 Tel: (713) 221-2000                            3600 Jackson Street, Suite 111
 rchorush@hpcllp.com                            Alexandria, LA 71303
                                                Tel: (318) 445-4480
                                                ssegura@ssrllp.com
                                                draphael@ssrllp.com
                                                eleger@ssrllp.com

 David F. Sorensen                              Peter Kohn
 Caitlin G. Coslett                             Joseph T. Lukens
 Michaela L. Wallin                             Faruqi & Faruqi, LLP
 Berger Montague PC                             1617 John F Kennedy Blvd., Suite 1550
 1818 Market Street, Suite 3600                 Philadelphia, PA 19103
 Philadelphia, PA 19103                         (215) 277-5770
 (215) 875-3000                                 pkohn@faruqilaw.com
 dsorensen@bm.net                               jlukens@faruqilaw.com
 ccoslett@bm.net
 mwallin@bm.net

   C ou nselforJM S mithC orporation d /b/aS mithD ru gC ompanyand the pu tative d irect
                                    pu rchaserclass.




                                            2
          Case 1:19-cv-07233-CM Document 60 Filed 09/27/19 Page 3 of 3




                               CERTIFICATE OF SERVICE


       I, Kimberly Hennings, certify that, on this date, the foregoing documents were served on

all counsel of record by filing via the Court’s CM/ECF system.



Dated: September 27, 2019                   /s/K imberly H ennings
                                            Kimberly Hennings




                                               3
